FILED
                            NOT FOR PUBLICATION                            DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CALVIN ROUSE, AKA Abdur Rashid                   No. 12-35911
Khalif,
                                                 D.C. No. 2:12-cv-05092-TOR
               Plaintiff - Appellant,

  v.                                             MEMORANDUM*

BERNIE WARNER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Washington state prisoner Calvin Rouse, aka Abdur Rashid Khalif, appeals

pro se from the district court’s judgment in his 42 U.S.C. § 1983 action alleging

that defendants violated his First Amendment and due process rights. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes, 213
F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

      The district court properly dismissed Khalif’s access-to-courts claim because

Khalif failed to allege sufficient facts showing any actual injury. See Lewis v.

Casey, 518 U.S. 343, 348-53 (1996) (access-to-courts claim requires plaintiff to

show that defendants’ conduct caused actual injury to a non-frivolous legal claim).

      The district court properly dismissed Khalif’s retaliation claim because

Khalif failed to allege facts showing that defendants acted with retaliatory intent,

that their actions did not advance a legitimate correctional purpose, and that their

actions chilled his First Amendment rights. See Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (setting forth the elements of a § 1983 retaliation claim in

the prison context).

      The district court properly dismissed Khalif’s due process claim because

Khalif failed to allege facts implicating a protected liberty or property interest. See

Sandin v. Conner, 515 U.S. 472, 483-84 (1995) (protected liberty or property

interest arises under due process clause only when a restraint imposes an “atypical




                                           2                                    12-35911
and significant hardship on the inmate in relation to the ordinary incidents of

prison life”).

       The district court properly dismissed Khalif’s claims against the supervisory

defendants because Khalif failed to allege facts demonstrating their personal

involvement in the alleged violations or a causal connection between their conduct

and the alleged violations. See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir.

2011) (setting forth requirements for supervisory liability).

       The district court did not abuse its discretion by denying Khalif’s motion for

reconsideration because Khalif failed to establish grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or., v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and factors for

reconsideration under Fed. R. Civ. P. 59(e)).

       Khalif’s contention that the district court failed to construe his pro se

complaint liberally is unsupported by the record. See Hebbe v. Pliler, 627 F.3d
338, 341-42 (9th Cir. 2010) (though pro se pleadings are to be liberally construed,

a plaintiff must still present factual allegations sufficient to state a plausible claim

for relief).

       AFFIRMED.




                                            3                                      12-35911